Exhibit NEWS RELEASE MegaWest Files Annual Financial Statements Calgary, Alberta; September 2, 2008 (OTC BB: MGWSF) (Cusip: #585168 107) – MegaWest Energy Corp, (the “Company” or “MegaWest”), an independent oil and gas company, specializing in non- conventional oil and gas projects with a focus in North American heavy oil, is pleased to announce the filing of its annual financial statements, management’s discussion and analysis and annual report on Form 20-F. Some of the milestones the Company has achieved this past year and to date include: · Increased Company acreage by 108%, to 146,000 gross acres since last fiscal year end; · An independent reserves and resource evaluation was completed to confirm oil prospectivity on the Company’s lands in Missouri, Kansas and Kentucky. In that report, the best estimate contingent resource was estimated at 305 million barrels petroleum initially-in-place (PIIP) and the best estimate prospective resource was estimated at 220 million barrels PIIP across a combined 44,500 acres of the Company’s leases (as described in the Company’s August 14, 2008 press release); · Demonstrated oil production from the Chetopa, Kansas pre-commercial project that yielded over 11,500 barrels of oil sales with field gate pricing in excess of 80% of West Texas Intermediate (WTI) posted price; · Drilled 72 exploration and delineation wells in Missouri, Kentucky and Texas with a 67% success rate; · Drilled 120 development, service and observation wells in Missouri with a 100% success rate; · Constructed, commissioned and in August 2008 commenced oil sales from the 500 barrels of oil per day Marmaton River project in Missouri; · Completed drilling and made significant progress on construction of the Grassy Creek project in Missouri, our second 500 barrels of oil per day project; · Acquired the Teton, Loma and Devils Basin prospects in Montana totaling 42,650 gross unproved acres. 2-D seismic has recently been acquired over the existing Teton and Loma prospects and processing is underway; and · Completed a $16,050,000 equity private placement of 26,750,000 common shares to fund capital activities for the remainder of calendar 2008. The Company’s Chairman and CEO, George Stapleton stated, “I am pleased with our progress and accomplishments in our first full year operating as an oil and gas company. Looking forward, we remain focused on creating shareholder value by establishing commercial production and cashflow from our core areas of Missouri, Kansas and Kentucky, converting our resource base to reserves and continuing to advance our high impact exploration prospects in Montana and Kentucky”. The Company’s Canadian filings can be found at www.sedar.com and U.S. Form 20-F filing at www.sec.gov. MegaWest is continuing to aggressively execute its business plan to add shareholder value. MegaWest seeks to prove up significant resources and achieve early production from its heavy oil properties. MegaWest owns or has the right to earn an interest in over 146,000 acres in Missouri, Kansas, Kentucky, Montana and Texas. MegaWest’s strategy for growth is underpinned by three converging market factors; the need for security of energy supply in North America, the current high world oil price, and the new technical developments in commercial thermal recovery of heavy oil. 1 ON BEHALF OF THE BOARD OF DIRECTORS George T.
